—Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered June 21, 1977, convicting her of grand larceny in the second degree (two counts) and grand larceny in the third degree (two counts), after a nonjury trial, and imposing intermittent six-month prison terms on each conviction, to run concurrently. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentences to the time already served with defendant to be continued on probation. As so modified, judgment affirmed and case remitted to the Criminal Term to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). Since defendant’s record was previously unblemished and her crime was nonviolent, the sentences imposed were harsh and excessive to the extent indicated herein (see People v Anastasi, 60 AD2d 654; People v Fuller, 59 AD2d 971). Martuscello, J. P., Damiani, Margett and O’Connor, JJ., concur.